Exhibit 10.14.1

[Month, Year] Award

RESTRICTED SHARE UNIT AGREEMENT

under the

SUNOCO, INC. LONG-TERM PERFORMANCE ENHANCEMENT PLAN III

This Restricted Share Unit Agreement (the “Agreement”), entered into as of
                     (the “Agreement Date”), by and between Sunoco, Inc.
(“Sunoco”) and                     , an employee of Sunoco or one of its
Affiliates (the “Participant”);

W I T N E S S E T H:

WHEREAS, the Sunoco, Inc. Long-Term Performance Enhancement Plan III (the
“Plan”) is administered by a Committee (the “Committee”) appointed by Sunoco’s
Board of Directors, and the Committee has determined to grant to the
Participant, pursuant to the terms and conditions of the Plan, an award (the
“Award”) of Restricted Share Units (“RSUs”), representing rights to receive
shares of Common Stock which are subject to a risk of forfeiture by the
Participant, with the payout of such RSUs being conditioned upon the
Participant’s continued employment with Sunoco or one of its Affiliates through
the end of the specified vesting period; and

WHEREAS, the Participant has determined to accept such Award.

NOW, THEREFORE, Sunoco and the Participant, each intending to be legally bound
hereby, agree as follows:

ARTICLE I

AWARD OF RESTRICTED SHARE UNITS

 

1.1 Identifying Provisions. For purposes of this Agreement, the following terms
shall have the following respective meanings:

 

(a) Participant   :   

 

     (b) Grant Date   :   

 

     (c) Number of RSUs   :   

 

     (d) Vesting Period   :   

See Section 1.4 of this Agreement

     (e) Form of Payment (cash/stock)   :   

 

    

Any initially capitalized terms and phrases used in this Agreement but not
otherwise defined herein, shall have the respective meanings ascribed to them in
the Plan.

 

1.2 Award of RSUs. Subject to the terms and conditions of the Plan and this
Agreement, the Participant is hereby granted the number of RSUs set forth herein
at Section 1.1.

 

1.3 Dividend Equivalents. The Participant shall be entitled to receive payment
from Sunoco in an amount equal to each cash dividend (“Dividend Equivalent”)
payable subsequent to the Grant Date, just as though such Participant, on the
record date for payment of such dividend, had been the holder of record of
shares of Common Stock equal to the actual number of RSUs, if any, earned and
received by the Participant at the end of the applicable Vesting Period. Sunoco
shall establish a bookkeeping methodology to account for the Dividend
Equivalents to be credited to the Participant.



--------------------------------------------------------------------------------

The Dividend Equivalents will not bear interest.

 

1.4 Payment of RSUs and Related Dividend Equivalents.

Payout of this Award is conditioned only upon the Participant’s continued
employment with Sunoco or one of its Affiliates through the end of the Vesting
Period as set forth below:

 

 

 

 

Actual payment in respect of the earned RSUs and the earned Dividend Equivalent
Account shall be made to the Participant within two and one-half (2-1/2) months
after the end of the applicable Vesting Period.

 

  (1) Payment in respect of RSUs earned. Except as provided by Section 1.5
hereof, payment for RSUs earned shall be made in shares of Common Stock or cash
as set forth in Section 1.1 herein. For RSUs to be paid out in shares, the
number of shares paid shall be equal to the number of RSUs earned in accordance
with Section 4.6 (“Payment of Share Units and Dividend Equivalent Account”) of
the Plan. For RSUs to be settled in cash, the amount of cash paid will be
calculated in accordance with Section 4.6 of the Plan.

 

  (2) Payment of Related Earned Dividend Equivalents. The Participant will be
entitled to receive from Sunoco, within two and one-half (2-1/2) months after
the end of the applicable Vesting Period, cash payment in respect of the related
Dividend Equivalents earned for such Vesting Period.

Applicable federal, state and local taxes shall be withheld in accordance with
Section 2.2 hereof.

 

1.5 Change in Control.

 

  (a) Form and Timing of Payment of RSUs. In the event of a Change in Control of
Sunoco, all the Participant’s RSUs outstanding as of the Change in Control shall
be payable to the Participant in cash or stock, as determined by the Committee
prior to the Change in Control, and in accordance with the timing, as described
in Section 4.9 (“Change in Control”) of the Plan. The Dividend Equivalents will
also be paid as described in Section 4.9 of the Plan.

 

  (b) Eligibility for Payout. Payout of RSUs and the related earned Dividend
Equivalents shall be made to each Participant who is eligible as described in
Section 4.9 of the Plan.

 

1.6 Termination of Employment.

 

  (a) Death or Disability. The Committee has determined that no portion of the
Participant’s RSUs and related Dividend Equivalents shall be forfeited as a
result of the occurrence, prior to the end of the applicable Vesting Period, of
either of the following:

 

  (1) the death of the Participant; or

 

  (2) the termination of the Participant’s employment with Sunoco or one of its
Affiliates by reason permanent disability (as each is determined by the
Committee).

 

2



--------------------------------------------------------------------------------

  Instead, the Participant’s RSUs and related Dividend Equivalents shall remain
and be paid out as though the Participant had continued in the employment of
Sunoco or one of its Affiliates through the end of the applicable Vesting
Period, and shall be paid on the first day of the second month following the
date on which the employment relationship between Participant and the Company is
terminated as provided above in this Section 1.6(a).

 

  (b) Other Termination of Employment. Except as otherwise provided in Sections
1.5 and 1.6(a) above, or as determined by the Committee, upon termination of the
Participant’s employment with Sunoco or one of its Affiliates prior to the end
of the applicable Vesting Period, the Participant shall forfeit 100% of such
Participant’s RSUs that have not become payable, together with the related
Dividend Equivalents, and the Participant shall not be entitled to receive any
Common Stock or any payment of any Dividend Equivalents.

ARTICLE II

GENERAL PROVISIONS

 

2.1 Effect of Plan; Construction. The entire text of the Plan is expressly
incorporated herein by this reference and so forms a part of this Agreement. In
the event of any inconsistency or discrepancy between the provisions of the RSU
award covered by this Agreement and the terms and conditions of the Plan under
which such RSUs are granted, the provisions in the Plan shall govern and
prevail. The RSUs, the related Dividend Equivalents and this Agreement are each
subject in all respects to, and Sunoco and the Participant each hereby agree to
be bound by, all of the terms and conditions of the Plan, as the same may have
been amended from time to time in accordance with its terms; provided, however,
that no such amendment shall deprive the Participant, without such Participant’s
consent, of any rights earned or otherwise due to Participant hereunder.

 

2.2 Tax Withholding. All distributions under this Agreement are subject to
withholding of all applicable taxes.

 

  (a) Payment in Cash. Cash payments in respect of any earned RSUs, and/or the
related Dividend Equivalents, shall be made net of any applicable federal,
state, or local withholding taxes.

 

  (b) Payment in Stock. Immediately prior to the payment of any shares of Common
Stock to Participant in respect of earned RSUs, the Participant shall remit an
amount sufficient to satisfy any Federal, state and/or local withholding tax due
on the receipt of such Common Stock. At the election of the Participant, and
subject to such rules as may be established by the Committee, such withholding
obligations may be satisfied through the surrender of shares of Common Stock
(otherwise payable to Participant in respect of such earned RSUs) having a
value, as of the date of such earned RSUs first became payable, sufficient to
satisfy the applicable tax obligation.

 

2.3

Administration. Pursuant to the Plan, the Committee is vested with conclusive
authority to interpret and construe the Plan, to adopt rules and regulations for
carrying out the Plan, and to make determinations with respect to all matters
relating to this Agreement, the Plan and awards made pursuant thereto. The
authority to manage and control the operation and administration of this
Agreement shall be likewise vested in the

 

3



--------------------------------------------------------------------------------

 

Committee, and the Committee shall have all powers with respect to this
Agreement as it has with respect to the Plan. Any interpretation of this
Agreement by the Committee, and any decision made by the Committee with respect
to this Agreement, shall be final and binding.

 

2.4 Amendment. This Agreement shall not be amended or modified except by an
instrument in writing executed by both parties to this Agreement, without the
consent of any other person, as of the effective date of such amendment.

 

2.5 Captions. The captions at the beginning of each of the numbered Sections and
Articles herein are for reference purposes only and will have no legal force or
effect. Such captions will not be considered a part of this Agreement for
purposes of interpreting, construing or applying this Agreement and will not
define, limit, extend, explain or describe the scope or extent of this Agreement
or any of its terms and conditions.

 

2.6 Governing Law. THE VALIDITY, CONSTRUCTION, INTERPRETATION AND EFFECT OF THIS
INSTRUMENT SHALL BE GOVERNED EXCLUSIVELY BY AND DETERMINED IN ACCORDANCE WITH
THE LAW OF THE COMMONWEALTH OF PENNSYLVANIA (WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF), EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL
LAW, WHICH SHALL GOVERN.

 

2.7 Notices. All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing, by facsimile, by overnight courier
or by registered or certified mail, postage prepaid and return receipt
requested. Notices to Sunoco shall be deemed to have been duly given or made
upon actual receipt by Sunoco. Such communications shall be addressed and
directed to the parties listed below (except where this Agreement expressly
provides that it be directed to another) as follows, or to such other address or
recipient for a party as may be hereafter notified by such party hereunder:

 

(a) if to Sunoco:

   SUNOCO, INC.    Compensation Committee of the Board of Directors    1818
Market Street, Ste. 1500    Philadelphia, Pennsylvania, 19103    Attention:
Corporate Secretary

(b)if to the Participant:

   to the address for Participant as it appears on Sunoco’s records.

 

2.8 Severability. If any provision hereof is found by a court of competent
jurisdiction to be prohibited or unenforceable, it shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability, and such prohibition or unenforceability shall not invalidate
the balance of such provision to the extent it is not prohibited or
unenforceable, nor invalidate the other provisions hereof.

 

2.9 Entire Agreement. This Agreement constitutes the entire understanding and
supersedes any and all other agreements, oral or written, between the parties
hereto, in respect of the subject matter of this Agreement and embodies the
entire understanding of the parties with respect to the subject matter hereof.

 

4



--------------------------------------------------------------------------------

2.10 Forfeiture.

 

  (a) Notwithstanding any other provision of the Plan or this Agreement, any
shares of Common Stock or cash payments received in respect of this Agreement
shall be subject to the provisions of Article VI, “Forfeiture,” of the Plan. The
Participant hereby acknowledges that such shares of Common Stock or cash
payments shall be subject to the provisions of Article VI of the Plan and agrees
to be bound thereby and to make any payments to Sunoco that may be required
thereunder.

 

  (b) The Common Stock or cash payments received under this Agreement constitute
incentive compensation. The Participant agrees that any Common Stock or cash
payments received with respect to this Agreement will also be subject to any
clawback/forfeiture provisions required by any the law, in the future,
applicable to the Company, including, without limitation, the Dodd-Frank Wall
Street Reform and Consumer Protection Act and/or any applicable regulations.

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day first above written.

 

 

SUNOCO, INC.

By:  

 

 

for the Compensation Committee of the

Board of Directors

By:  

 

  Participant

 

5